                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

TRISTAN LANGER,

                             Plaintiff,                            ORDER

        v.                                                     19-cvB426-wmc

ANDREW SAUL,
Commissioner of Social Security,

                             Defendant.




        On May 22, 2020, the court issued an order and judgment remanding this case to

the commissioner for further proceedings under sentence four of 42 U.S.C. ' 405(g). Now

before the court is plaintiff Michael Andrea’s attorney’s petition for fees pursuant to

§ 406(b) in the amount of $18,347.50 (dkt. #35), to which defendant has not objected.




             Fees under 42 U.S.C. ' 406

        As part of its judgment, a court may allow “a reasonable fee . . . not in excess of 25

percent of the . . . past-due benefits” awarded to the claimant. § 406(b)(1)(A). The fee

is payable “out of, and not in addition to, the amount of [the] past-due benefits.” Id.

Counsel asks the court to approve an attorney fee award in the amount of $18,347.50,

which represents the 25% withheld from the amount awarded to plaintiff in past-due

benefits. In addition, the court notes that plaintiff’s attorney received $8,500.00 in EAJA

fees.   (Dkt. #34.)     Having considered the supporting materials filed by plaintiff's

attorney, and hearing no objection from plaintiff or defendant, the court will grant the




                                              1
motion. The fees requested by counsel are reasonable in light of the time he spent on this

case and the favorable result he obtained for plaintiff while working on a contingency basis.

       Of course, counsel is not allowed to recover both awards. Section 406(b) has been

harmonized with the EAJA; though fee awards may be made under both the EAJA and

§ 406(b), a claimant's attorney must refund to the claimant the amount of the smaller fee.

Gisbrecht v. Barnhart, 535 U.S. 789, 796 (2002) (explaining that “an EAJA award offsets

an award under Section 406(b)”).




                                          ORDER

       IT IS ORDERED that counsel’s motion for reasonable attorney fees under 42

U.S.C. § 406(b)(1) in the amount of $18,347.50 (dkt. #35) is GRANTED.

       Entered this 12th day of July, 2021.

                                          BY THE COURT:

                                          /s/
                                          __________________________________
                                          WILLIAM M. CONLEY
                                          District Judge




                                              2
